 

Case 7:21-cr-01334 Document1 Filed on 06/29/21 in TXSD Gage 1 of 2

ted Staies District Cou

South istrict of Te:
ern pistrict of Texas

 

JUN 29 2021
UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF TEXAS Nathan Ochsner, Clerk
McALLEN DIVISION “
UNITED STATES OF AMERICA §
§
Vv. § Criminal No. Mi - 21 - 1] 334
§
CRYSTAL ANN FLORES §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about March 16, 2021, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,
CRYSTAL ANN FLORES
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two
On or about March 16, 2021, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,
CRYSTAL ANN FLORES
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 24 kilograms of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule 0

controlled substance.
Case 7:21-cr-01334 Document1 Filed on 06/29/21 in TXSD Page 2 of 2

 

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.
A TRUE BILL

ee

TT Sr
FOREPERSON

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY

WL

ASSISTANT UNITED STATES ATTORNEY
